Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
With respect to the examiner not being available for interview, no request was received prior to the amendment being filed.  A telephone call was placed on 11 October 2022 and a message left indicating availability for an interview but no reply was received.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Pat. Pub. 2020/0212291).
Regarding claim 10, Lin teaches a semiconductor device comprising one or more back end of line interconnects that include a topological semi-metal conductor [fig. 2a, paragraph [0031] teaches layer 208 is a semi-metal material, paragraphs [0019 and 0020] teach the embodiments including fig. 2a are used in FEOL and BEOL structures, fig. 2a shows layer 208 as part of an SOC interconnect].
Regarding claim 15, Lin discloses the semiconductor device of claim 10, wherein one or more of the back-end-of-line interconnects connect individual semiconductor devices to  create one or more integrated circuits [paragraph [0019] teaches transistors, capacitors, resistors, etc are connected together with BEOL processes including the interconnects of the embodiment].
Regarding claim 16, Lin teaches an interconnect comprising a topological semi-metal material [fig. 2a, paragraph [0031] teaches layer 208 is a semi-metal material, paragraphs [0019 and 0020] teach the embodiments including fig. 2a are used in FEOL and BEOL structures, fig. 2a shows layer 208 as part of an SOC interconnect].
Regarding claim 18, Lin discloses the interconnect of claim 16, wherein a thickness of the topological semi-metal material is between 1nm and 100nm [paragraph [0031], 1-20nm].
Regarding claim 19, Lin discloses the interconnect of claim 16, wherein a thickness of the topological semi-metal material is between 3nm and 10nm [paragraph [0031], 1-20nm].
Regarding claim 20, Lin teaches the interconnect of claim 16, wherein the interconnect is one of a group consisting of a wire and a via [fig. 2a, 202 is a wire].
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hegde et al. (US Pat. Pub. 2020/0235055).
Regarding claim 10, Hegde teaches a semiconductor device comprising one or more back end of line interconnects that include a topological semi-metal conductor [fig. 1, 130 is MoTe2, paragraph [0059],  and is listed as one of the topological semi-metal materials in the instant specification (instant spec, paragraph [0067]), paragraph [0063] teaches the interconnect is a BEOL interconnect].
Regarding claim 11, Hegde discloses the semiconductor device of claim 10, wherein the topological semi-metal conductor comprises non-magnetic, non-centrosymmeric Weyl semi-metals [paragraph [0059], MoTe2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 10, 15, 16, 18-20 above, and further in view of the following arguments.
Lin fails to specifically teach the fermi energy of the topological semi-metal material.  However, as best understood by the examiner the Fermi energy and the related Weyl nodes are properties of the materials used and based on their combination and crystalline structure.  One of ordinary skill in the art would have been led to the recited fermi energy range through routine experimentation and optimization to achieve a desired interconnect performance.  Generally, differences material properties will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such properties are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Lin fails to teach a BEOL interconnect that includes a topological semi-metal conductor as a MTJ is not part of an interconnect.  However, this is not persuasive as a MTJ can perform the function of an interconnect and is by definition connecting two things.  Additionally, BEOL merely describes where the structure is formed and does not provide a clear structural distinction in the final structure being claimed.  Furthermore, as previously stated in the rejection , paragraphs [0019 and 0020] teach embodiments where the structures including the MTJ are used in interconnects in BEOL situations. 
As additional support with respect to a MTJ being an interconnect, please see newly cited reference Kajiyama et al. (US Pat. Pub. 2008/0205126). Fig. 1 shows a contact 4 connected to interconnect 20 using MTJ 11/12/13.
Applicant also argues that Hedge fails to teach a toplogical semi-metal conductor as it teaches an interconnect barrier made out of said materials and liners and barrier layers serve a different purpose than interconnects.  However, this is not persuasive as the liner 130 is part of the interconnect structure as formed in Hedge and the intended purpose does not have any bearing on the final structure anticipating what is claimed.  Additionally, it is inherent that the materials used for layer 130, MoTe2 , paragraph [0059], are conductive and part of said interconnect as they are the same materials used in the instant invention [instant spec, paragraph [0067]].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816